Citation Nr: 1735729	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-30 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for atherosclerotic coronary artery disease (ACAD) status post myocardial infarction with stent placement.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for ACAD status post myocardial infarction with stent placement and assigned a 10 percent evaluation effective July 18, 2008.  This case is currently under the jurisdiction of the RO in St. Petersburg, Florida.
 
In his substantive appeal received in November 2013, the Veteran requested a hearing before a Veterans Law Judge via videoconference.  However, in November 2016, the Veteran withdrew his request for a Board hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A review of the evidence of record reveals that additional treatment records must be obtained.  In July 2012, the Veteran submitted a copy of a June 2012 catheterization report from Riverside Methodist Hospital, and a July 2012 letter from Dr. C.B., who performed the June 2012 procedure.  However, it appears there is at least one page missing from the June 2012 catheterization report, as the last page in the claims file indicates that it is "Page 3 of 4."  Also, both the catheterization report and the July 2012 letter from Dr. C.B. indicate that the Veteran underwent a stress test, but there are no records of the results of the stress test.  Additionally, the letter from Dr. C.B. notes that the Veteran was to be seen again in six months, but there are no further records from Dr. C.B. in the claims file.  On remand, the complete June 2012 catheterization report from Riverside Methodist Hospital and complete treatment records from Dr. C.B. must be obtained.

The record also reflects that the Veteran was receiving VA treatment for his service-connected heart disability.  The claims file contains VA treatment records up to August 2013, from April 2014 to April 2015, and from November 2015 to February 2016.  On remand, complete and updated VA treatment records must be obtained and associated with the claims file.

Additionally, the Veteran's last VA examination to assess the current severity of his service-connected ACAD was in August 2013.  The most current medical evidence of record concerning the severity of the Veteran's heart disability is an October 2013 Ischemic Heart Disease Disability Benefits Questionnaire.  The United States Court of Appeals for Veterans Claims (Court) has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Because there is a lack of medical evidence addressing the current state of the Veteran's disability, and as the claim is being remanded to obtain additional treatment records, an additional VA examination is therefore necessary to address the current severity of the service-connected ACAD status post myocardial infarction with stent placement.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).


Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain: a) the complete private treatment records from Dr. C.B., and b) a complete copy of the June 2012 catheterization report from Riverside Methodist Hospital, along with any related documentation.

2.  Obtain all of the Veteran's VA treatment records from August 2013 to the present. 

3.  After completion of the above development, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected ACAD status post myocardial infarction with stent placement.   The electronic claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must obtain a complete medical history from the Veteran, and any indicated tests and studies should be completed.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

